DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 4/29/2022.
Claims 1, 5, 7, 14, 20 have been amended. 
Claims 1-20 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Dependent claim 8 recites, “…the currency …”. However, this limitation lacks an antecedent basis. The term “the” is a definite article. As such, this term must refer to a definite previous recitation of the noun which it modifies. However, no previous recitation of “currency” has been provided either in claim 8 nor in the parent claim. Therefore, this limitation lacks an antecedent basis for the claimed step. Because this limitation lacks an antecedent basis, the claim limitation is indefinite.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 18, 19 are rejected under 35 U.S.C. 103 as obvious over DeMattei et al. (US 2018/0077096 A1; hereinafter, "DeMattei") in view of Isaacson (US 2013/0117181 A1; hereinafter, "Isaacson").

Claim 1: (Currently amended)
Pertaining to claims 1 DeMattei as shown teaches the following:
A system for offering a plurality of gift cards to a user of a mobile application, the system comprising:
a software development kit allowing a publisher of the mobile application to include a feature for the user to launch a gift card offer wall from within the mobile application (DeMattei, see at least Fig. 30, and at least [0134] in view of [0150] and [0162] e.g.: “…The textOS 1915 gets loaded into the device in any of a variety of manners, including but not limited to, …through a SDK developers kit that architects applications, or integrated into existing applications through an API, etc…”; where per at least [0150]: “For instance, if the user actuates the PINTREST icon, the Linkedln app [mobile application] (FIG. 27) can be activated as normal with the exception that the textOS toolbar would be present and the features may be enabled. For instance, the Linkedln user interface may be modified to include one or more buttons that invoke textOS actions…”; where per at least [0162] e.g.: “…Thus, a gift card can be selected and purchased from a third party, incorporated into the body of a text and then sent to another user. FIG. 30 illustrates an exemplary screen in which a user is creating a TEXTGREETS message with an embedded video clip and has the ability to add a gift card or send a greeting card, invitation or gift card independently…” 

    PNG
    media_image1.png
    881
    460
    media_image1.png
    Greyscale
Fig. 30), 
the gift card offer wall providing offers, the offers consisting of a plurality
of gift cards for a plurality of different establishments (DeMattei, again see at least Fig. 30, associated disclosure, and at least [0162] e.g.: “…Thus, a gift card can be selected and purchased from a third party, incorporated into the body of a text and then sent to another user. FIG. 30 illustrates an exemplary screen in which a user is creating a TEXTGREETS message with an embedded video clip and has the ability to add a gift card or send a greeting card, invitation or gift card independently…”), the software development kit permitting the user to select a selected gift card for purchase (DeMattei, see again at least Fig. 30 as shown supra, teaching e.g.: “Add [select] a Gift Card” with pull-down menu option to add [select] other gift card options and “Gift cards will be charged to my stored: VISA -0672” and per at least [0015]: “Once one or more multimedia contents are discovered, the content is presented on a user interface of the smart phone such that a particular multi-media content item can be selected. The multimedia content item may be a… prepaid gift card… Thus, in some embodiments a gift card may be selected directly…”; see again Fig. 30 as noted supra), the software development kit provided by a third party to the publisher ((DeMattei, see again at least Fig. 30, associated disclosure, and at least [0134], in view of [0150] and [0162] e.g. as noted supra; for example: “The textOS platform 1910 may be any smartphone, tablet, pad or other computing devices including APPLE products and ANDROID based products as a few nonlimiting examples. The textOS 1915 gets loaded into the device in any of a variety of manners, including but not limited to, …being downloaded similar to an application or app, through a SDK developers kit that architects applications, or integrated into existing applications through an API, etc…”; where per at least [0150]: “For instance, if the user actuates the PINTREST icon, the Linkedln app (FIG. 27) can be activated as normal with the exception that the textOS toolbar would be present and the features may be enabled. For instance, the Linkedln user interface may be modified to include one or more buttons that invoke textOS actions…”; applicant’s “third party” reads on the entity providing the textOS SDK which is integrated into the publisher’s App, such as PINTREST; this entity is a third-party as relates to the APP publisher. 

    PNG
    media_image1.png
    881
    460
    media_image1.png
    Greyscale
Fig. 30
an electronic wallet for the user of the mobile application, the electronic wallet providing a location to electronically store data regarding a purchased gift card purchased by the user from the gift card offer wall (DeMattei, see at least [0163]-[0164] teaching e.g.: “…The card [data regarding a purchased gift card] may also be stored in a mobile wallet within the application…The textOS may also be integrated with other financial transaction apps such as APPLE pay, mobile wallet, SAMSUNG pay, BankingApps etc. Thus, a received gift card can be transitioned into the appropriate app for payment of items…”); 
at least one server, operated by the third party, providing communication between the mobile application, the software development kit and the electronic wallet (DeMattei, see Figs. 19-20 and again at least [0134], [0151] and [0160]-[0164]; applicant’s “electronic communication” reads on DeMattei’s textOS 1915 integration into a publisher’s mobile APP, e.g. PINTEREST, via SDK where “…The textOS 1915 operates in conjunction with a communication I/F 1930 and backend services 1920 [server] as well as driving a content source interface 1940…”), 
wherein when the user launches the gift card offer wall from within the mobile application and purchases the selected gift card from the gift card offer wall (DeMattei, see at least Fig. 30, associated disclosure, and at least [0162], the user is enabled to select and purchase the selected gift card via an interface of the display. The purchase may be intended for themselves or for another) […], and
the feature for a user to launch a gift card offer wall from within the mobile
application includes accessing a gift card offer wall server configured to (1) display the gift card offer wall to the user, (2) receive an input from the user to purchase one of the
plurality of gift cards from the gift card offer wall, and (3) complete a purchase of the
selected gift card from the gift card offer wall, the gift card offer wall server operated by the third party (DeMattei, see at least Figs. 19-20 and 30, their associated disclosures, as well as at least  [0135] noted supra e.g.: “The textOS enabled mobile device then interfaces through a backend system [server] (in the illustrated embodiment) to enable a wide variety of functionality and, the textOS makes all of the functionality available at the fingertips of a user and all within the context of the messaging platform… For instance, as a few non-limiting examples, the textOS enables the user to access, include, provision, incorporate and transmit within the body of a text message, a gift card… The backend system [gift card offer wall server], in some embodiments, is a provisioning system that can gain access to various merchants, banking institutes, etc. for performing actions such as completing financial transactions, transferring financial instruments, conducting ACH transfers, etc., all in a highly redundant, robust and secure manner…”; and again per [0160]-[0162] e.g.: “…Thus, a gift card can be selected and purchased from a third party, incorporated into the body of a text and then sent to another user. FIG. 30 illustrates an exemplary screen in which a user is creating a TEXTGREETS message with an embedded video clip and has the ability to add a gift card or send a greeting card, invitation or gift card independently…”; applicant’s “gift card offer wall server” reads on DeMattei’s “backend system”. DeMattei’s backend system [server] displays to the user, via the textOS interface, the available giftcards, e.g. per Fig. 30, where the textOS interface receives user input to purchase a gift card, and works with the backend system [server] to complete the financial transaction of such gift card and provision such gift card; this “backend system” [server] of DeMattei is a component of [i.e. “operated by”] DeMattei’s system [third party] which supplies the textOS SDK, as depicted via Figs. 19-20 and noted per [0134]; DeMattei’s system which supplies the textOS is a “third-party” relative to the Application Publisher, e.g. PINTEREST, in which the textOS may be incorporated as an SDK as already shown supra).  
Although DeMattei teaches the above limitations, and he teaches, e.g. per at least [0128] “Further, if the sender sends a gift card, the associated merchant may also add value to a gift card that is owned by the sender as an incentive or award for sending the gift card.”, DeMAttei may not explicitly teach the below nuanced features. However, regarding these features, DeMattei in view of Isaacson teaches the following:
the server communicates to the mobile application to reward the user with a predetermined amount of in-app tokens for use in the mobile application and the server delivers the selected gift card to the electronic wallet of the user (Isaacson, see at least [0176] and [0274] teaching e.g.: “…the giver can also receive a notification [a display] of a reward, for example a $10 [an amount] coupon to Olive Garden redeemable that weekend. In this way, the giver can be rewarded for purchasing a virtual gift card…” and “…Rewarding the giver provides the merchant a way to seek additional customers, i.e. the giver, to reward loyalty, and to track gift purchases in a more precise way. In this way, a healthy relationship can exist between a gift card giver and a merchant where all parties (the giver, the recipient, and the merchant) benefit from the giver giving a gift card to the merchant's store, etc…”; and per at least [0137], Isaacson also teaches: “The amount can be in any currency: domestic, foreign or virtual [e.g. tokens]. The system can automatically handle conversion between currencies, if needed…”; The Examiner notes that although the term “token” is not explicitly disclosed by Isaacson, this term had a well-established meaning before the effective filing date of the claimed invention and use of tokens to convert other currencies was a technique1 known to a person of ordinary skill in the art before the effective filing date of the claimed invention and Isaacson’s disclosure of his ability to be able to handle conversion between any currency including domestic or foreign currencies provides motivation to a person of ordinary skill in the art to try using techniques for conversion within their level of skill which includes use of “tokens”, a type of virtual currency, for such purposes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used “tokens” within Isaacson’s app as a form of his “virtual currency” to enable his disclosed ability to handle conversions between various currencies because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); and 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Isaacson (i.e. providing a notice [display] to a user of an amount of a reward, e.g. denominated in a virtual currencies such as “tokens”, for the purchase of a gift card and subsequently communicating such reward from server to user mobile device upon purchase of such gift card with motivation to incent users to buy gifts cards) which is applicable to a known base device/method of DeMattei (already directed towards providing a system/method of offering purchasable gift cards to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Isaacson to the device/method of DeMattei (e.g. to further incentivize use of DeMattei’s system) and simply because DeMattei and Isaacson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 14: (Currently amended)
Pertaining to claims 7 and 14, exemplified in the limitations of claim 7, DeMattei as shown teaches the following:
A method for providing a reward for the purchase of a gift card product, the method comprising: 
providing a link, via a software development kit used in a mobile application, to permit a user of the mobile application a feature to access a gift card offer wall from within the mobile application (DeMattei, see at least Fig. 30, interface of an textOS provided as an SDK, e.g. per [0134]: “…The textOS 1915 gets loaded into the device in any of a variety of manners, including but not limited to, …through a SDK developers kit that architects applications, or integrated into existing applications through an API, etc…”; where per associated disclosure there are provided links within such interface to add [select] gift cards from within a publisher’s APP, e.g. per [0150] from within PINTEREST; see also at least ”[0082] content may be accessed via a link, where per [0099] “content may also be included as enumerated herein, such as but not limited to, …gift cards, etc…”; see also at least [0150]-[0151] and [0160]-[0162]), the gift card offer wall providing offers, the offers consisting of one or more products including a plurality of gift cards for a plurality of different establishments, (DeMattei, again see at least Fig. 30, associated disclosure, and at least [0162] e.g.: “…Thus, a gift card can be selected and purchased from a third party, incorporated into the body of a text and then sent to another user. FIG. 30 illustrates an exemplary screen in which a user is creating a TEXTGREETS message with an embedded video clip and has the ability to add a gift card or send a greeting card, invitation or gift card independently…”

    PNG
    media_image1.png
    881
    460
    media_image1.png
    Greyscale
Fig. 30
), 
the software development kit permitting the user to select a selected gift card for purchase (DeMattei, see again at least Fig. 30 as shown supra, teaching e.g.: “Add [select] a Gift Card” with pull-down menu option to add [select] other gift card options and “Gift cards will be charged to my stored: VISA -0672” and per at least [0015]: “Once one or more multimedia contents are discovered, the content is presented on a user interface of the smart phone such that a particular multi-media content item can be selected. The multimedia content item may be a… prepaid gift card… Thus, in some embodiments a gift card may be selected directly…”; see again Fig. 30 as noted supra), the software development kit provided by a third party to the publisher (DeMattei, see again at least Fig. 30, associated disclosure, and at least [0134], in view of [0150] and [0162] e.g. as noted supra; for example: “The textOS platform 1910 may be any smartphone, tablet, pad or other computing devices including APPLE products and ANDROID based products as a few nonlimiting examples. The textOS 1915 gets loaded into the device in any of a variety of manners, including but not limited to, …being downloaded similar to an application or app, through a SDK developers kit that architects applications, or integrated into existing applications through an API, etc…”; where per at least [0150]: “For instance, if the user actuates the PINTREST icon, the Linkedln app (FIG. 27) can be activated as normal with the exception that the textOS toolbar would be present and the features may be enabled. For instance, the Linkedln user interface may be modified to include one or more buttons that invoke textOS actions…”; applicant’s “third party” reads on the entity providing the textOS SDK which is integrated into the publisher’s App, such as PINTREST; this entity is a third-party as relates to the APP publisher. 

    PNG
    media_image1.png
    881
    460
    media_image1.png
    Greyscale
Fig. 30
); 
displaying, on a computing device of the user, the plurality of gift cards available for purchase by the user (DeMattei, see at least[0099] e.g.: “… the menu of Fig. 1 is re-displayed allowing the user to make an alternative selection [of content]. It will be appreciated that other content may also be included as enumerated herein, such as but not limited to, … gift cards…”’ and per [0146] e.g.: “…In addition, the multitask toolbar and keyboard may include greeting cards, invitations, gift cards…”; note that gift cards is plural. The user has the option to select from multiple gift cards and therefore, if not explicitly stated it would be obvious to display a plurality of gift cards as at least an immediately recognizable means to enable DeMattei’s disclosure because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) […]; and
[claim 14] electronically storing data regarding the purchased gift card purchased by the user from the gift card offer wall in an electronic wallet of the user (DeMattei, see at least [0163]-[0164] teaching e.g.: “…The card [data regarding a purchased gift card] may also be stored in a mobile wallet within the application…The textOS may also be integrated with other financial transaction apps such as APPLE pay, mobile wallet, SAMSUNG pay, BankingApps etc. Thus, a received gift card can be transitioned into the appropriate app for payment of items…”); 
providing electronic communication between the mobile application, the gift card offer wall and the software development kit via a server (DeMattei, see Figs. 19-20 and again at least [0134], [0151] and [0160]-[0162]; applicant’s “electronic communication” reads on DeMattei’s textOS 1915 integration into a publisher’s mobile APP, e.g. PINTEREST, via SDK where “…The textOS 1915 operates in conjunction with a communication I/F 1930 and backend services 1920 as well as driving a content source interface 1940…”), 
wherein when the user launches the gift card offer wall from within the mobile application and purchases the selected gift card for themself from the gift card offer wall (DeMattei, see at least Fig. 30, associated disclosure, and at least [0162], the user is enabled to select and purchase the selected gift card. The purchase may be intended for themselves or for another), […]; and 
the feature to access a gift card offer wall from within the mobile application includes accessing a gift card offer wall server configured to (1) display the gift card offer wall to the user, and (2) receive an input from the user to purchase one of the plurality of gift cards from the gift card offer wall, and (3) complete a purchase of the selected gift card from the gift card offer wall, the gift card offer wall server operated by the third party (DeMattei, see at least Figs. 19-20 and 30, their associated disclosures, as well as at least  [0135] noted supra e.g.: “The textOS enabled mobile device then interfaces through a backend system [server] (in the illustrated embodiment) to enable a wide variety of functionality and, the textOS makes all of the functionality available at the fingertips of a user and all within the context of the messaging platform… For instance, as a few non-limiting examples, the textOS enables the user to access, include, provision, incorporate and transmit within the body of a text message, a gift card… The backend system [gift card offer wall server], in some embodiments, is a provisioning system that can gain access to various merchants, banking institutes, etc. for performing actions such as completing financial transactions, transferring financial instruments, conducting ACH transfers, etc., all in a highly redundant, robust and secure manner…”; and again per [0160]-[0162] e.g.: “…Thus, a gift card can be selected and purchased from a third party, incorporated into the body of a text and then sent to another user. FIG. 30 illustrates an exemplary screen in which a user is creating a TEXTGREETS message with an embedded video clip and has the ability to add a gift card or send a greeting card, invitation or gift card independently…”; applicant’s “gift card offer wall server” reads on DeMattei’s “backend system”. DeMattei’s backend system [server] displays to the user, via the textOS interface, the available giftcards, e.g. per Fig. 30, where the textOS interface receives user input to purchase a gift card, and works with the backend system [server] to complete the financial transaction of such gift card and provision such gift card; this “backend system” [server] of DeMattei is a component of [i.e. “operated by”] DeMattei’s system [third party] which supplies the textOS SDK, as depicted via Figs. 19-20 and noted per [0134]; DeMattei’s system which supplies the textOS is a “third-party” relative to the Application Publisher, e.g. PINTEREST, in which the textOS may be incorporated as an SDK as already shown supra).  
Although DeMattei teaches the above limitations, and he teaches, e.g. per at least [0128] “Further, if the sender sends a gift card, the associated merchant may also add value to a gift card that is owned by the sender as an incentive or award for sending the gift card.”, DeMAttei may not explicitly teach the below nuanced features. However, regarding these features, DeMattei in view of Isaacson teaches the following:
[and displaying] an amount of in-app tokens to be granted to the user in the mobile application upon purchase the selected gift card; and the server communicates to the mobile application to reward the user with the amount of in-app tokens (Isaacson, see at least [0176] and [0274] teaching e.g.: “…the giver can also receive a notification [a display] of a reward, for example a $10 [an amount] coupon to Olive Garden redeemable that weekend. In this way, the giver can be rewarded for purchasing a virtual gift card…” and “…Rewarding the giver provides the merchant a way to seek additional customers, i.e. the giver, to reward loyalty, and to track gift purchases in a more precise way. In this way, a healthy relationship can exist between a gift card giver and a merchant where all parties (the giver, the recipient, and the merchant) benefit from the giver giving a gift card to the merchant's store, etc…”; and per at least [0137], Isaacson also teaches: “The amount can be in any currency: domestic, foreign or virtual [e.g. tokens]. The system can automatically handle conversion between currencies, if needed…”; The Examiner notes that although the term “token” is not explicitly disclosed by Isaacson, this term had a well-established meaning before the effective filing date of the claimed invention and use of tokens to convert other currencies was a technique2 known to a person of ordinary skill in the art before the effective filing date of the claimed invention and Isaacson’s disclosure of his ability to be able to handle conversion between any currency including domestic or foreign currencies provides motivation to a person of ordinary skill in the art to try using techniques for conversion within their level of skill which includes use of “tokens”, a type of virtual currency, for such purposes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used “tokens” within Isaacson’s app as a form of his “virtual currency” to enable his disclosed ability to handle conversions between various currencies because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); and 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Isaacson (i.e. providing a notice [display] to a user of an amount of a reward, e.g. denominated in a virtual currencies such as “tokens”, for the purchase of a gift card and subsequently communicating such reward from server to user mobile device upon purchase of such gift card with motivation to incent users to buy gifts cards) which is applicable to a known base device/method of DeMattei (already directed towards providing a system/method of offering purchasable gift cards to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Isaacson to the device/method of DeMattei (e.g. to further incentivize use of DeMattei’s system) and simply because DeMattei and Isaacson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 8: (Original)
The method of claim 7, wherein the currency is in-app tokens for use in the mobile application (Note 112 2nd – antecedent basis rejection provided supra – no antecedent basis for “currency”; regarding rejection under 35 USC 103, see rejection of parent claim 7 already teaching “in-app tokens”; Examiner notes, statements of intended use (e.g. the recited “for use”) do not pantentably recite on the provision of “in-app tokens” themselves.) 

Claim 9: (previously presented)
DeMattei/Isaacson teach the limitations upon which this claim depends. Furthermore, DeMattei teaches the following:
The method of claim 7, further comprising electronically storing data regarding the purchased gift card product purchased by the user from the gift card offer wall in an electronic wallet (DeMattei, see at least [0163]-[0164] e.g.: “The card may also be stored in a mobile wallet within the application…”).  

Claims 18, 19: (Previously presented)
DeMattei/Isaacson teach the limitations upon which this claim depends. Furthermore, DeMattei teaches the following:
wherein the offers for the plurality of gift cards are at a face value of the plurality of gift cards (DeMattei, see at least fig. 30, [0128] and at least [0163], the gift cards may be purchased, no incentive may be offered [i.e. at face value] to purchase the gift card; or, alternatively, an incentive may be offered to purchase the gift card.)  

Claim 20: (currently amended)
DeMattei/Isaacson teach the limitations upon which this claim depends. Furthermore, DeMattei teaches the following:
The method of claim 14, wherein the offers for the plurality of gift cards are at a face value of the plurality of gift cards and the offers provided by the gift card offer wall consist of the plurality of gift cards for the plurality of different establishments. (DeMattei, see at least fig. 30, [0128] and at least [0163], the gift cards may be purchased, no incentive may be offered [i.e. at face value] to purchase the gift card; or, alternatively, an incentive may be offered to purchase the gift card.)  

Claims 2, 5, 10, 12, 15  are rejected under 35 U.S.C. 103 as obvious over DeMattei in view of Isaacson  further in view of Liu (US 2018/0160158 A1; hereinafter, "Liu") .

Claims 2, 10, 15: (Original) 
Although DeMattei/Isaacson teaches the above limitations, including rewarding users for purchasing gift cards, neither may explicitly teach the below recited nuances. However, regarding these features, DeMattei/Isaacson in view of Liu teaches the following:
…further comprising storing at least a currency conversion rate in a database, where the currency conversion rate determines how many in- app tokens can be purchased with a predetermined amount of currency from the user's electronic wallet (Liu, see at least [0060] e.g.: “…Currency may be based on a certain country's currency or an in-app currency, such as tokens or credits…”).  
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liu which is applicable to a known base device/method of DeMattei/ Isaacson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liu to the device/method of DeMattei / Isaacson because Liu, DeMattei, and Isaacson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5, 12: (previously presented) 
DeMattei/Isaacson teaches the above limitations upon which this claim depends. Furthermore, as shown DeMattei teaches the following:
… wherein when the user purchases the purchased gift card product via an electronic wallet (DeMattei, see at least [0163]-[0164] regarding mobile wallet), 
Although DeMattei teaches the above limitations, and as shown supra teaches SDK, he may not explicitly teach all of the below recited nuances. However, regarding these features, DeMattei/Isaacson in view of Liu teaches the following
the at least one server provides the user with a predetermined amount of currency usable to purchase in-app tokens in one or more of the mobile applications using the software development kit (Liu, see at least [0051]-[0052] and [0060] teaching “in-app tokens”; e.g. “To add the virtual gift to their account, a viewer  may simply click or tap on "CLAIM" and may redeem points, credit, or tokens via  an in-app virtual store by clicking or tapping on "SHOP."… and By selecting icons 1520, the user may send a gift or an emoticon to other users.  Gifts may be of monetary value, such as a gift card to an online merchant or the like.”)
  Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liu which is applicable to a known base device/method of DeMattei/ Isaacson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liu to the device/method of DeMattei / Isaacson because Liu, DeMattei, and Isaacson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 3, 4 are rejected under 35 U.S.C. 103 as obvious over DeMattei in view of Isaacson and Liu further in view of Rojas (U 2016/0027124 A1; hereinafter, "Rojas") and claims 11, 16 are rejected under 35 U.S.C. 103 as obvious over DeMattei in view of Isaacson in view of Rojas.

Claims 3, 4, 11, 16: (Original) 
Although DeMattei/Isaacson or DeMattei/Isaacson/Liu teaches the above limitations, including rewarding users for purchasing gift cards, neither may explicitly teach the below recited nuances. However, regarding these features, DeMattei/Isaacson in view of Rojas teaches the following:
… further comprising providing a dashboard as an interface for a publisher of the mobile application to set the currency conversion rate; [claim 4] wherein the dashboard provides the publisher of the mobile application to review transactions (Rojas, see at least [0092] e.g.: “…In some embodiments, the master dashboard 300 or pages available for linking from the master dashboard 300 may contain a currency conversion feature (not shown) that allows the user to display, calculate, or both, monetary information in one or more currencies by selecting from a plurality of currencies at the applicable exchange rate.  In other embodiments, the user may select the default currency when setting up a particular account…”; claim 4 is interpreted as non-functional descriptive material which does not patentably recite on the dashboard).  
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Rojas which is applicable to a known base device/method of DeMattei/Isaacson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Rojas to the device/method of DeMattei / Isaacson because DeMattei and Isaacson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6, 13, 17 are rejected under 35 U.S.C. 103 as obvious over DeMattei in view of Isaacson in view of Harrison (US 2019/0156370 A1; hereinafter, "Harrison") .

Claims 6, 13, 17: (Original) 
Although DeMattei/Isaacson teaches the above limitations, neither may explicitly teach the below recited nuances. However, regarding these features, DeMattei/Isaacson in view of Harrison teaches the following:
… providing server access, via a market place dashboard, for product brands to bid for product space on the software development kit in real time (Harrison, see at least [0022]-[0024] teaching: “A special form of SDK module harvests not only user ID information, but  also geolocation data for device 3 in real time, conveying such geolocation data along with other user ID data to exchange 20 for distribution in conjunction with exchange 20's Request for Bids, discussed below…. exchange 20 conducts an auction 30 of the ad space conveyed to it by the SDK module.  It receives 30A the relevant data from the SDK module, such as device 3 identifier, geolocation (typically physical latitude and longitude), type of device 3, type of app running on device 3, and any minimum bid required by the SDK module…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Harrison which is applicable to a known base device/method of DeMattei/ Isaacson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Harrison to the device/method of DeMattei / Isaacson because Harrison, DeMattei, and Isaacson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended claims 1, 5, 7, 14, and 20 on 4/29/2022. Applicant's arguments (hereinafter “Remarks”) also filed 4/29/2022, have been fully considered but are not convincing as outlined below. Note the new 35 USC 112 rejection of claim 8 necessitated by applicant’s amendments. Also note the following:
Applicant’s claim 8 now suffers an antecedent basis issue due to the amendments of the parent claim 7. Please note this rejection as provided supra.
Regarding the 35 USC 103 prior art rejection, Applicant first asserts (Remarks, pg. 9) “DeMattei does not teach an SDK from which a gift card is purchased”. Applicant then argues (Reamrks, pg. 10) Applicant’s “gift card offer wall server” [is] “provided by the same party providing the SDK” and asserts this does not occur in the system of DeMattei as evidenced from DeMattei’s teachings at [0135] which states in part: “…the textOS also must interface with a third party system in the provisioning of the gift card…” and because DeMattei teaches at paragraph [0162]: "Thus, a gift card can be selected and purchased from a third party, incorporated into the body of a text and then sent to another user." Again, this suggests that the gift card is not in the SDK provider's possession but must be purchased from a third party and then incorporated into the body of the text.” 
Respectfully, this argument is not convincing for two reasons. First because Applicant is actually narrowly characterizing the teachings of DeMattei and has mischaracterized DeMattei’s meaning of “third-party” in relationship to the textOS SDK of [0162]; i.e. the user may purchase a gift card from a third-party relative to the publisher of the App in which the SDK is integrated – the SDK provider, who provides the SDK used in the example APP (e.g. PINTEREST) discussed by DeMattei, is a third-party. The SDK provider (i.e. DeMattei’s system) is in communication with a “back end system” [server] which DeMattei teaches clears transactions, etc… as further expounded upon in the rejection. Second, applicant does not actually argue the language of his claims nor against the actual grounds of rejection used to teach this feature. For each of these reasons, the arguments are not convincing. 
For example, the feature being argued is recited in the claims as follows: “…the software development kit permitting the user to select a selected gift card for purchase, the software development kit provided by a third party to the publisher… the feature for a user to launch a gift card offer wall from within the mobile application includes accessing a gift card offer wall server configured to (1) display the gift card offer wall to the user, (2) receive an input from the user to purchase one of the plurality of gift cards from the gift card offer wall, and (3) complete a purchase of the selected gift card from the gift card offer wall, the gift card offer wall server operated by the third party.”  Respectfully, DeMattei does teach these features as shown in the rejection above and hereinbelow for ease of reference:
the software development kit permitting the user to select a selected gift card for purchase (DeMattei, see again at least Fig. 30 as shown supra, teaching e.g.: “Add [select] a Gift Card” with pull-down menu option to add [select] other gift card options and “Gift cards will be charged to my stored: VISA -0672” and per at least [0015]: “Once one or more multimedia contents are discovered, the content is presented on a user interface of the smart phone such that a particular multi-media content item can be selected. The multimedia content item may be a… prepaid gift card… Thus, in some embodiments a gift card may be selected directly…”; see again Fig. 30 as noted supra), the software development kit provided by a third party to the publisher (DeMattei, see again at least Fig. 30, associated disclosure, and at least [0134], in view of [0150] and [0162] e.g. as noted supra; for example: “The textOS platform 1910 may be any smartphone, tablet, pad or other computing devices including APPLE products and ANDROID based products as a few nonlimiting examples. The textOS 1915 gets loaded into the device in any of a variety of manners, including but not limited to, …being downloaded similar to an application or app, through a SDK developers kit that architects applications, or integrated into existing applications through an API, etc…”; where per at least [0150]: “For instance, if the user actuates the PINTREST icon, the Linkedln app (FIG. 27) can be activated as normal with the exception that the textOS toolbar would be present and the features may be enabled. For instance, the Linkedln user interface may be modified to include one or more buttons that invoke textOS actions…”; applicant’s “third party” reads on the entity providing the textOS SDK which is integrated into the publisher’s App, such as PINTREST; this entity is a third-party as relates to the APP publisher. 

    PNG
    media_image1.png
    881
    460
    media_image1.png
    Greyscale
Fig. 30
the feature for a user to launch a gift card offer wall from within the mobile
application includes accessing a gift card offer wall server configured to (1) display the gift card offer wall to the user, (2) receive an input from the user to purchase one of the
plurality of gift cards from the gift card offer wall, and (3) complete a purchase of the
selected gift card from the gift card offer wall, the gift card offer wall server operated by the third party (DeMattei, see at least Figs. 19-20 and 30, their associated disclosures, as well as at least  [0135] noted supra e.g.: “The textOS enabled mobile device then interfaces through a backend system [server] (in the illustrated embodiment) to enable a wide variety of functionality and, the textOS makes all of the functionality available at the fingertips of a user and all within the context of the messaging platform… For instance, as a few non-limiting examples, the textOS enables the user to access, include, provision, incorporate and transmit within the body of a text message, a gift card… The backend system [gift card offer wall server], in some embodiments, is a provisioning system that can gain access to various merchants, banking institutes, etc. for performing actions such as completing financial transactions, transferring financial instruments, conducting ACH transfers, etc., all in a highly redundant, robust and secure manner…”; and again per [0160]-[0162] e.g.: “…Thus, a gift card can be selected and purchased from a third party, incorporated into the body of a text and then sent to another user. FIG. 30 illustrates an exemplary screen in which a user is creating a TEXTGREETS message with an embedded video clip and has the ability to add a gift card or send a greeting card, invitation or gift card independently…”; applicant’s “gift card offer wall server” reads on DeMattei’s “backend system”. DeMattei’s backend system [server] displays to the user, via the textOS interface, the available giftcards, e.g. per Fig. 30, where the textOS interface receives user input to purchase a gift card, and works with the backend system [server] to complete the financial transaction of such gift card and provision such gift card; this “backend system” [server] of DeMattei is a component of [i.e. “operated by”] DeMattei’s system [third party] which supplies the textOS SDK, as depicted via Figs. 19-20 and noted per [0134]; DeMattei’s system which supplies the textOS is a “third-party” relative to the Application Publisher, e.g. PINTEREST, in which the textOS may be incorporated as an SDK as already shown supra).
	Therefore, for these reasons, applicant’s arguments and assertions are not convincing and the rejection is maintained.  
 Regarding the 35 USC 103 prior art rejection, Applicant also argues (Remarks, pg. 13) “The references do not teach an offer wall exclusively of gift cards… Claims 1 and 7 recite the feature that the gift card offer wall provides offers, where the offers consist of gift cards. Such language excludes other items from being offered through the gift card offer wall. In DeMattei, gift cards are just one of many items that may be attached to the text message provided by the SDK of the reference.”. Respectfully, this argument is not convincing because although DeMattei’s system “may” offer more than gift cards it also may only offer gift cards, e.g. see Fig. 30 of DeMattei as one clear example and the discussion at [0015]-[0017] and [0162]-[0165] which notes, for example: “the illustrated embodiments focus on the delivery of gift cards”. For at least this reason, the argument is not persuasive and the rejection is maintained.
The remaining argument have been fully considered but are respectfully found to be not convincing as they do not actually argue the language recited in the claims or they are moot in view of the new grounds of rejection necessitated by applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, Liu et al. (US 2018/0160158 A1), see at least [0060]: teaching: “…Currency may be based on a certain country's currency or an in-app currency, such as tokens or credits…”
        2 For example, Liu et al. (US 2018/0160158 A1), see at least [0060]: teaching: “…Currency may be based on a certain country's currency or an in-app currency, such as tokens or credits…”